Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000133
                                                          01-JUN-2016
                                                          11:11 AM


                            SCWC-12-0000133


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I

         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee.

                                  vs.


                 JASON CURTIS and MELISSA HALL,

               Petitioners/Defendants-Appellants,

                               and

        GENEVIEVE WALKER, Respondent/Defendant-Appellee.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000133; CR. NO. 11-1-0016)


       ORDER ACCEPTING APPLICATIONS FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


            Petitioners/Defendants-Appellants Jason Curtis and


Melissa Hall’s applications for writ of certiorari filed on April


19, 2016, are hereby accepted and will be scheduled for oral


argument.    The parties will be notified by the appellate clerk


regarding scheduling. 


            DATED:   Honolulu, Hawai'i, June 1, 2016.

Gregory H. Meyers
for petitioner                   /s/ Mark E. Recktenwald

Jason Curtis

                                 /s/ Paula A. Nakayama

Daniel G. Hempey

for petitioner                   /s/ Sabrina S. McKenna

Melissa Hall

                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson